 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
     KELLY GUERRERO,                                   )
 4                                                     )
 5
                           Plaintiff,                  )        Case No.: 2:16-cv-01667-GMN-NJK
             vs.                                       )
 6                                                     )                      ORDER
     VINCE NEIL WHARTON,                               )
 7                                                     )
                           Defendant.                  )
 8
                                                       )
 9

10           Pending before the Court is Defendant Vince Neil Wharton’s (“Defendant”), Motion to
11   Continue Trial, (ECF No. 141). Plaintiff Kelly Guerrero (“Plaintiff”) filed a Response, (ECF
12   No. 142), and Defendant did not file a reply.
13           In his Motion, Defendant indicates that he has newly-retained counsel; that he recently
14   received his file from prior counsel; that the file is voluminous; and that “[u]p until this point,
15   [current] counsel for Defendant has not had an opportunity to review any of the discovery in
16   this case, or to speak to any witness listed by any of the parties in this matter.” (See Def.’s Mot.
17   to Continue ¶¶ 5–7, ECF No. 141). For these reasons, and others not discussed here, Defendant
18   requests that trial in this matter be continued for a period of 90 days. (Id. ¶ 8). Plaintiff
19   responds inter alia that “[t]he fact that [Defendant’s prior counsel] liened Defendant[’s] file in
20   this lawsuit is completely Defendant’s own fault,” and “[w]hatever time constraints
21   [Defendant] may claim in preparing for trial was his own doing.” (Pl.’s Resp. at 6, ECF No.
22   142).
23           Upon review and consideration, the Court finds that Defendant has sufficiently shown
24   the need for a continuance so that Defendant may adequately prepare for trial. However,
25   Defendant is advised that no additional trial continuances will be granted.


                                                  Page 1 of 2
 1         Accordingly,
 2         IT IS HEREBY ORDERED that Defendant’s Motion to Continue Trial, (ECF No.
 3   141), is GRANTED. Defendant is advised that no further requests to continue trial will be
 4   granted.
 5         IT IS FURTHER ORDERED that the jury trial currently scheduled for November 18,
 6   2019, at 8:30 a.m. is vacated and continued to March 23, 2020, at 8:30 a.m. in Courtroom 7D.
 7         IT IS FURTHER ORDERED that based on the above, the calendar call currently
 8   scheduled for November 12, 2019, at 9:00 a.m. is vacated and continued to March 17, 2020, at
 9   9:00 a.m. in Courtroom 7D.
10         DATED this _____
                       28   day of October, 2019.
11

12
                                                 ___________________________________
13                                               Gloria M. Navarro, District Judge
                                                 United States District Court
14

15

16

17

18

19

20

21

22

23

24

25



                                              Page 2 of 2
